Harmon Hall filed his petition in this court for a writ of habeas corpus, alleging that he was illegally restrained of his liberty by the sheriff of Okfuskee county, and is about to be transported to the penitentiary at McAlester.
Petitioner further alleges that he was charged with the offense of murder, but was convicted of the crime of manslaughter, and his punishment fixed by the court at imprisonment in the penitentiary for a period of twenty years.
The sheriff filed his response, alleging that he was holding petitioner on a commitment issued out of the district court upon such judgment of conviction.
It was made to appear to the court at the hearing that the evidence of the state disclosed that petitioner, while having some controversy with his wife, dashed the body of his infant daughter to the ground killing her. No evidence was introduced by petitioner or showing made to support his charge that the bail is excessive. *Page 153 
Considering the facts and circumstances in the case together with the period of sentence, petitioner has failed to sustain his contention that the bail is excessive.
The writ is therefore denied.
EDWARDS, P. J., and DAVENPORT, J., concur.